75 N.J. 83 (1977)
379 A.2d 1275
STATE OF NEW JERSEY, PLAINTIFF-RESPONDENT,
v.
HERBERT GAINES, JR., DEFENDANT-APPELLANT.
The Supreme Court of New Jersey.
Argued November 1, 1977.
Decided December 1, 1977.
Mr. Gerald P. Boswell, Assistant Deputy Public Defender, argued the cause for appellant (Mr. Stanley C. Van Ness, Public Defender, attorney).
Mr. Robert E. Rochford, Deputy Attorney General, argued the cause for respondent (Mr. William F. Hyland, Attorney General of New Jersey, attorney).
PER CURIAM.
The judgment is affirmed substantially for the reasons expressed in the majority opinion of the Appellate Division, 135 N.J. Super. 240.
For affirmance  Chief Justice HUGHES and Justices MOUNTAIN, SULLIVAN, PASHMAN, CLIFFORD, SCHREIBER and HANDLER  7.
For reversal  None.